DETAILED ACTION
This is an Office action based on application number 14/770,014 filed 24 August 2015, which is a national stage entry of PCT/US2014/017887 filed 24 February 2014, which claims priority to US Provisional Application No. 61/770,015 filed 27 February 2013. Claims 1, 5-6, 8, 15-21, 24-28, and 30-31 are pending.
Amendments to the claims, filed 25 January 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments in the response filed 25 January 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 8, 19, 21, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tierney et al. (US Patent No. 3,089,801) (Tierney) in view of Hagood, IV et al. (US Patent No. 5,869,189) (Hagood), Lammer et al. (US Patent Application Publication No. US 2009/0191989 A1) (Lammer), and Zhu et al. (US Patent Application Publication No. US 2010/0129625 A1) (Zhu).

Regarding instant claims 1, 8, 21, and 24-26, Tierney discloses a thin sheet of glass as the top sheet of superposed warps of continuous lineally-aligned glass filaments (i.e., glass fiber) bonded together by a fusible, thermosetting resinous composition, wherein resinous composition impregnates the glass fibers and remains sufficiently flexible to allow unwinding after periods of storage (col. 3, lines 21-25; 33-36). The “superposed wraps of continuously aligned glass filaments…” are construed to be stiffening layers for the thin sheet of glass. The “lineally-aligned glass filaments” are construed to be parallel and necessarily spaced-apart from each other. The resinous composition is construed to be a coating material that encapsulates the glass filaments. Tierney discloses the glass sheet has a thickness of 0.001-0.010 in, i.e., 0.0254-0.254 mm (Claim 2).
	Further, the warps of continuous lineally aligned glass filaments bonded together by a resinous composition superposed on the thin sheet of glass is construed to extend the resinous composition (i.e., the claimed coating composition) across the sheet of 
	Regarding the limitation “running direction” recited in claim 1, absent further structural limitations defining such a direction, any direction on the glass is construed to be meet the requisite “running direction”; therefore, lineally aligned glass fibers in any direction are construed to meet the requisite running direction.
	Tierney does not explicitly disclose the bending properties of the glass structure. Tierney, further, does not explicitly disclose the shear thickening material. Tierney does not explicitly disclose thickness of the stiffening layer and the thickness of each stiffening element.
	However, Hagood discloses a composite comprising a series of fibers arranged in parallel array separated by a relatively soft polymer (col. 2, lines 3-6). Hagood discloses the soft polymer has a Young’s modulus that is below 5 GPa (col. 8, lines 9-10); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Hagood further discloses that the Young’s modulus of the polymer is at least 5 to 10 times less than the Young’s of the fibers (col. 8, lines 11-13). Hagood discloses that the polymers that are used include epoxies (col. 8, lines 13-14), which is construed to be an organic coating. Hagood teaches that the disclosed composites are mechanically robust since, if the fibers fracture during use, the mechanical integrity of the composite is maintained by the polymer matrix (col. 4, lines 7-10).
	Further, Lammer discloses impregnated fiber shear thickening material wherein the fibers have absorbed or is coated with a shear thickening material (pages 3-4, 
	Further, Zhu discloses reinforced resin films having flexibility and mechanical strength (page 1, paragraph [0007]) having a thickness of 0.01 to 1000 µm (page 1, paragraph [0010]). Said resin films comprise a thermoset polymer selected from epoxy resins (page 1, paragraphs [0011; 0013]). Zhu further discloses that the fiber reinforcements are fibers having a thickness of 1 to 100 µm, and include glass fibers (page 2, paragraph [0024; 0026]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the epoxy resin having the prescribed Young’s modulus of Hagood as the impregnating resin in Tierney. The motivation for doing so would have been that epoxy resins are known for their use in impregnating fiber composites and the specific epoxy resins of Hagood maintain mechanical integrity of the composite even when the fibers are fractured during use. Further, it would have been obvious to impregnate or to coat, further, the glass fibers of Tierney with the shear thickening material of Lammer. The motivation would have been to produce a laminate construction that exhibits hardness when suddenly struck by an object, but maintains flexibility when the force of the striking object is removed. Further, it would have been obvious to construct the warps of 
	Regarding the limitation “wherein a larger force is required… impact and handling events” recited in claim 1, lines 7-11 and the similar limitations required by claims 25 and 26, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill would expect the structure encompassed by the prior art to have the same properties as the claimed structure, e.g., the claimed bending property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Therefore, it would have been obvious to combine Hagood, Lammer, and Zhu with Tierney to obtain the invention as specified by the instant claims.

Regarding instant claim 19, the term “glass filaments” disclosed by Tierney is construed to encompass a round or, at least, an irregularly polygonal cross-sectional shape.

Claims 1, 8, 19-20, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tierney in view of Hagood, Wagner et al. (US Patent Application Publication No. US 2005/0266748 A1) (Wagner), and Zhu.

Regarding instant claims 1, 8, 20, and 24-26, Tierney discloses a thin sheet of glass as the top sheet of superposed warps of continuous lineally-aligned glass filaments (i.e., glass fiber) bonded together by a fusible, thermosetting resinous composition, wherein resinous composition impregnates the glass fibers and remains sufficiently flexible to allow unwinding after periods of storage (col. 3, lines 21-25; 33-36). The “superposed wraps of continuously aligned glass filaments…” are construed to be stiffening layers for the thin sheet of glass. The “lineally-aligned glass filaments” are construed to be parallel and necessarily spaced-apart from each other. The resinous composition is construed to be a coating material that encapsulates the glass filaments. Tierney discloses the glass sheet has a thickness of 0.001-0.010 in, i.e., 0.0254-0.254 mm (Claim 2).
	Further, the warps of continuous lineally aligned glass filaments bonded together by a resinous composition superposed on the thin sheet of glass is construed to extend the resinous composition (i.e., the claimed coating composition) across the sheet of 
	Regarding the limitation “running direction” recited in claim 1, absent further structural limitations defining such a direction, any direction on the glass is construed to be meet the requisite “running direction”; therefore, lineally aligned glass fibers in any direction are construed to meet the requisite running direction.
	Tierney does not explicitly disclose the bending properties of the glass structure. Tierney, further, does not explicitly disclose the shear thickening material. Tierney does not explicitly disclose thickness of the stiffening layer and the thickness of each stiffening element.
	However, Hagood discloses a composite comprising a series of fibers arranged in parallel array separated by a relatively soft polymer (col. 2, lines 3-6). Hagood discloses the soft polymer has a Young’s modulus that is below 5 GPa (col. 8, lines 9-10); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Hagood further discloses that the Young’s modulus of the polymer is at least 5 to 10 times less than the Young’s of the fibers (col. 8, lines 11-13). Hagood discloses that the polymers that are used include epoxies (col. 8, lines 13-14), which is construed to be an organic coating. Hagood teaches that the disclosed composites are mechanically robust since, if the fibers fracture during use, the mechanical integrity of the composite is maintained by the polymer matrix (col. 4, lines 7-10).
	Further, Wagner discloses a fiber-impregnated with a fluid that exhibits shear thickening properties that are flexible, but become rigid during an impact event so as to 2 (silica) (page 2, paragraph [0025]) and have a size of 100 microns or less (i.e., inclusive of nanoparticles) (page 3, paragraph [0026]). Wagner further discloses the solvent is polyethylene glycol (page 3, paragraph [0027]). The SiO2 nanoparticles suspended in a solvent of polyethylene glycol is construed to meet the claimed polymer material dispersed with nano-particles.
	Further, Zhu discloses reinforced resin films having flexibility and mechanical strength (page 1, paragraph [0007]) having a thickness of 0.01 to 1000 µm (page 1, paragraph [0010]). Said resin films comprise a thermoset polymer selected from epoxy resins (page 1, paragraphs [0011; 0013]). Zhu further discloses that the fiber reinforcements are fibers having a thickness of 1 to 100 µm, and include glass fibers (page 2, paragraph [0024; 0026]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the epoxy resin having the prescribed Young’s modulus of Hagood as the impregnating resin in Tierney. The motivation for doing so would have been that epoxy resins are known for their use in impregnating fiber composites and the specific epoxy resins of Hagood maintain mechanical integrity of the composite even when the fibers are fractured during use. Further, it would have been obvious to impregnate the fibers of Tierney with the shear thickening fluid of Wagner. The motivation for doing so would 
	Regarding the limitation “wherein a larger force is required… impact and handling events” recited in claim 1, lines 7-11 and the similar limitations required by claims 25 and 26, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill would expect the structure encompassed by the prior art to have the same properties as the claimed structure, e.g., the claimed bending property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Therefore, it would have been obvious to combine Hagood, Wagner, and Zhu with Tierney to obtain the invention as specified by the instant claims.

Regarding instant claim 19, the term “glass filaments” disclosed by Tierney is construed to encompass a round or, at least, an irregularly polygonal cross-sectional shape.

Claims 5-6, 15-18, 28, and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tierney in view of Hagood and Zhu.

Regarding instant claims 5-6, 15-18, 28, and 31, Tierney discloses a thin sheet of glass as the top sheet of superposed warps of continuous lineally-aligned glass filaments (i.e., glass fiber) bonded together by a fusible, thermosetting resinous composition, wherein resinous composition impregnates the glass fibers and remains sufficiently flexible to allow unwinding after periods of storage (col. 3, lines 21-25; 33-36). The “superposed wraps of continuously aligned glass filaments…” are construed to be stiffening layers for the thin sheet of glass. The “lineally-aligned glass filaments” are construed to be parallel and necessarily spaced-apart from each other. The resinous composition is construed to be a coating material that encapsulates the glass filaments. Tierney discloses the glass sheet has a thickness of 0.001-0.010 in, i.e., 0.0254-0.254 mm (Claim 2).
	Further, the warps of continuous lineally aligned glass filaments bonded together by a resinous composition superposed on the thin sheet of glass is construed to extend the resinous composition (i.e., the claimed coating composition) across the sheet of 
	Regarding the limitation “running direction” recited in claim 1, absent further structural limitations defining such a direction, any direction on the glass is construed to be meet the requisite “running direction”; therefore, lineally aligned glass fibers in any direction are construed to meet the requisite running direction.
	Tierney does not explicitly disclose the bending properties of the glass structure. Tierney does not explicitly disclose thickness of the stiffening layer and the thickness of each stiffening element.
	However, Hagood discloses a composite comprising a series of fibers arranged in parallel array separated by a relatively soft polymer (col. 2, lines 3-6). Hagood discloses the soft polymer has a Young’s modulus that is below 5 GPa (col. 8, lines 9-10); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Hagood further discloses that the Young’s modulus of the polymer is at least 5 to 10 times less than the Young’s of the fibers (col. 8, lines 11-13). Hagood discloses that the polymers that are used include epoxies (col. 8, lines 13-14), which is construed to be an organic coating. Hagood teaches that the disclosed composites are mechanically robust since, if the fibers fracture during use, the mechanical integrity of the composite is maintained by the polymer matrix (col. 4, lines 7-10).
	Further, Zhu discloses reinforced resin films having flexibility and mechanical strength (page 1, paragraph [0007]) having a thickness of 0.01 to 1000 µm (page 1, paragraph [0010]). Said resin films comprise a thermoset polymer selected from epoxy 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the epoxy resin having the prescribed Young’s modulus of Hagood as the impregnating resin in Tierney. The motivation for doing so would have been that epoxy resins are known for their use in impregnating fiber composites and the specific epoxy resins of Hagood maintain mechanical integrity of the composite even when the fibers are fractured during use. Further, it would have been obvious to construct the warps of continuous lineally-aligned glass filaments of Tierney out of glass fibers having a thickness prescribed by Zhu to form reinforced films having the thickness also prescribed by Zhu. The motivation for doing so would have been that Zhu shows that such constructions are art recognized dimension for forming reinforcement sheets comprising glass fibers and a thermosetting epoxy resin as required by the Tierney in view of Hagood.
	Regarding the Young’s modulus of the stiffening element, since the prior art combination encompasses glass filaments and shear thickening materials that are identical to those of the claims, one of ordinary skill in the art would expect said glass filaments and glass fibers to have the same properties, e.g., Young’s modulus. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding the limitation “wherein a larger force is required… impact and handling events” recited in claim 1, lines 7-11 and the similar limitations required by claims 25 and 26, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill would expect the structure encompassed by the prior art to have the same properties as the claimed structure, e.g., the claimed bending property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Therefore, it would have been obvious to combine Hagood and Zhu with Tierney to obtain the invention as specified by the instant claims.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tierney in view of Hagood and Zhu as applied to claim 28 above, and further in view of Wagner.

Regarding instant claim 27, Tierney in view of Hagood and Zhu discloses the flexible glass structure as cited in the rejection of claim 1 above, but does not explicitly disclose the specific coating of a polymer material dispersed with nano-particles.
	However, Wagner discloses a fiber-impregnated with a fluid that exhibits shear thickening properties that are flexible, but become rigid during an impact event so as to dissipate the kinetic energy of a moving object (page 2, paragraph [0014-0016]). Wagner discloses the fibers are glass fibers (page 2, paragraph [0022]), and the shear thickening fluid (STF) is a combination of particles suspended in solvent (page 2, paragraph [0024]). Wagner discloses that said particles are SiO2 (silica) (page 2, paragraph [0025]) and have a size of 100 microns or less (i.e., inclusive of nanoparticles) (page 3, paragraph [0026]). Wagner further discloses the solvent is polyethylene glycol (page 3, paragraph [0027]). The SiO2 nanoparticles suspended in a solvent of polyethylene glycol is construed to meet the claimed polymer material dispersed with nano-particles.
	Before the effective filing date of the invention, it would have been obvious to impregnate the fibers of Tierney with the shear thickening fluid of Wagner. The motivation for doing so would have been produce a structure that maintains flexibility, becomes rigid during an impact event so as to dissipate the kinetic energy of the moving object causing such an impact event.
	Therefore, it would have been obvious to combine Wagner with Tierney in view of Hagood and Zhu to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s amendments in the response filed 25 January 2021, the grounds of rejection are altered. Applicant’s arguments, however, are unpersuasive.
Broadly, Applicant contends that the prior art reference of record, neither alone nor in combination, disclose the limitations of the independent claims. Particularly, Applicant contends that while Tierney discloses a flexible carrier web and a detachable layer of glass, Tierney does not include any disclosure of glass filaments being space-apart from and substantially parallel to each other; rather, Applicant contends that the filaments of Tierney are dense, overlapping, and akin to a sheet of fiberglass insulation. Applicant goes on to argue that Tierney is silent regarding a preferred thickness for a layer containing the glass filaments.
	Applicant’s argument is unpersuasive. As discussed above, the “lineally-aligned glass filaments” are construed to be parallel and necessarily spaced-apart from each other. While Applicant contends that the structure of Tierney may be dense and overlapping, the glass fibers are construed to be spaced-apart from each other in that they do not occupy the same space. The claims are silent with regard to an amount of spacing; therefore, any structure of discrete glass fibers in construed to meet the claimed “spaced-apart from” limitation. Furthermore, the disclosure of “lineally-aligned” is construed to meet the requisite “substantially parallel” absent evidence to the contrary.
	As to Applicant’s arguments as to the failure of Tierney to disclose the preferred thickness for a layer containing the glass filaments, the grounds of rejection of at least 

Applicant goes on to traverse the reliance on the secondary references. Specifically, Applicant contends that the remaining secondary references are completely silent with regard to thin, flexible glass sheets.
	Applicant’s argument is unpersuasive. As discussed above, Hagood is relied upon to disclose a particular soft polymer used in an array of parallel glass fibers. Hagood teaches that such a composite are mechanically robust and maintain mechanical integrity polymer matrix, which maintains such an integrity even if the glass fibers fracture during use. Therefore, one of ordinary skill in the art would be motivated to use the particular polymer matrix of Hagood as the resinous composition necessitated by Tierney for since both are art established epoxy resins for the construction of glass composites and the particular epoxy resin of Hagood would maintain structural integrity upon fraction of the glass fibers.
	As to the Lammer reference, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while Lammer is concerned with sporting goods, Lammer is broadly drawn to impregnated fiber reinforced material, which is construed to be the same field of endeavor as that of Tierney. Lammer further discloses that said fibers are selected from glass fibers (page 4, paragraph [0079]). 
	As to the Wagner reference, while Wagner is concerned with armor, Wagner is broadly drawn to fiber impregnated composite, which is construed to be the same field of endeavor as that of Tierney. Further, as cited above, Wagner discloses the use of glass fibers, similar to that of Tierney. Since Wagner teaches that a fiber-impregnated with a fluid that exhibits shear thickening properties that are flexible, but becomes rigid during an impact event so as to dissipate the kinetic energy of a moving object, it is the Examiner’s position that the construction of the Tierney reference would necessarily benefit from such impact resistance properties. In support of such a conclusion, Tierney recognizes that thin glass sheets must resist moderate forces, as might be applied in normal use, tending to stress the sheets to a degree that the glass may break (col. 1, lines 59-63). In other words, Tierney recognizes that glass sheets must be able to resist external forces (e.g., impacts) to prevent breakage.
	As to the Zhu reference, the reference is relied upon to show that glass fiber layers and individual glass fibers having the requisite thicknesses are known in the art 

Applicant further contends that the prior art references, neither alone nor in combination, disclose the claimed bending properties. Applicant traverses the position of the Office that an embodiment encompassed by the prior art combination is substantially identical to the structure of the claim and would necessarily have the same requisite properties as those claimed.
	Applicant’s arguments are unpersuasive. As discussed above, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill would expect the structure encompassed by the prior art to have the same properties as the claimed structure, e.g., the claimed bending property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s argument that Tierney does not have the requisite bending properties is not supported by persuasive evidence and arguments, and appears to be a mere argument of counsel. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/03/2021